DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 to 4, 7 to 15, and 18 to 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 15, and 25 are amended to include a limitation of “wherein the persona generator is configured to generate the persona having the first user preferred characteristic or the second user preferred characteristic matched with the characteristic that is the same as or similar to the determined characteristic of the user in response to a database use condition being satisfied”, which is misdescriptive of the invention.  Instead, it is believed that this limitation should be “wherein the persona generator is configured to generate the persona having the second user preferred characteristic matched with the characteristic that is the same as or similar to the determined characteristic of the user in response to a database use condition being satisfied”.  
Here, Applicants’ prior claim language sets forth that there is “a first user preferred characteristic based on the counterpart information” and “a second user preferred characteristic corresponding to the characteristic of the user”.  That is, Applicants’ claim language associates “the determined characteristic of the user” with “the second user preferred characteristic”, but not with “the first user preferred characteristic”.  However, Applicants’ “wherein” clause is designating a persona that has “the determined characteristic of the user” and not a “characteristic based on the counterpart information”.  This makes sense in the context of the invention because “a database use condition being satisfied” relates to “counterpart information . . . is less than the reference value.”  If the counterpart reference information is less than the reference value, then there is not enough counterpart information to designate a persona with the counterpart information, so a persona must be generated using a second user preferred characteristic corresponding to a characteristic of the user.  
If a persona is generated having a first user preferred characteristic or a second user preferred characteristic in a response to a database use condition being satisfied, as now claimed, then this doesn’t actually place a meaningful limitation on which of the two ways of generating a persona is selected when a database use condition is met.  If a database use condition is met, but either of the two ways of generating a persona are still possible, then it would not matter for purposes of how a persona is generated if the database use condition were met or not met.  Applicants’ claim language, then, is misdescriptive of the invention, and fails to satisfy the requirements of 35 U.S.C. §112(a).   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 4, 7 to 8, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Hwang et al. (U.S. Patent Publication 2011/0289438).
Concerning independent claims 1, 15, and 25, Tseretopoulos et al. discloses a method and system for conversational interface personalization, comprising:
“a memory configured to store user information, a preference feature corresponding to each of a plurality of users and counterpart information for at least one counterpart as a database” – at least one memory (“as a database”) can store a plurality of user profiles associated with a plurality of personas for use in personalizing at least one response generated in at least one response to a conversational input; conversational input is associated with a particular user which is itself associated with a set of social network activity information (“counterpart information”) (¶[0014]); using social network information, a particular user’s likes, interactions, and follows can be used to determine one or more available celebrities or entities (“at least one counterpart”) with which they previously interacted; based on this information, which can be stored in a user profile associated with the user, a particular persona available within the conversational interface and corresponding persona available within the conversational interface can be identified (¶0037]); a set of social network activity information associated with a particular user profile can be identified, where the social network activity information includes persons (“for at least one counterpart”) which a particular user profile likes, follows or has interacted with within at least one of the social networks (¶[0042]); user profile 158 can identify a set of preferences 160 (“user information, a preference feature corresponding to each of a plurality of users”) determined based on previous interactions; social network data 162 may be included or associated with user profile 158; social network data 162 may include particular persons, entities, and accounts with which the user follows, likes, or has interacted with as defined in a social network user profile 196, where that information identifies particular public personalities or entities (¶[0053]: Figure 1); here, user profiles are stored in a memory (“a memory configured to store user information . . . as a database”), and includes “counterpart information” that is social network data 162 of liking, following, or interacting with particular persons or celebrities; these particular persons or celebrities that a user has interacted with, followed, and liked on social media are “at least one counterpart”; that is, a ‘counterpart’ can be construed as a person or celebrity that a user likes or follows on social media; Compare Specification, ¶[0013], which defines ‘counterpart information’ as including search and writing history on social media, and ¶[0051], which states that a ‘counterpart’ is a person preferred by a user as confirmed by a response of liking on social media;  
“a persona generator configured to [when an amount of counterpart information is greater than a reference value,] determine a first user preferred characteristic based on the counterpart information” – a particular persona is identified associated with a particular user profile by identifying a particular persona from a plurality of persona corresponding to at least one social network account followed by, liked, or subscribed to, by a particular user profile (¶[0020]); in a second solution, received input and particular information about a user are considered to apply persona-specific modifications to a set of response content (¶[0035]); the second solution can identify one or more social network-based preferences associated with the user interacting with the conversational interface; based on social network information that can be stored in a user profile, a particular persona available within the conversational interface can be identified and used to modify a response (¶[0037]); in a second solution, an intent and personality of a received input is determined, where the input is associated with a particular user profile; based on a set of social network activity information associated with a particular user profile, a particular persona can be associated with at least one persona-related content (¶[0042]); user profile analysis engine 427 can access or obtain social network data 450 associated with the user profile (¶[0087]: Figure 4); at least one persona-specific personalization is determined based on a user profile-specific persona to be applied; a ‘motherly’ persona response type can correspond to ‘Oprah Winfrey’, ‘Julia Roberts’, or ‘Emma Thompson’, and a user’s profile associated with social network data 450 can be used to identify a best match of those persona (¶[0091]: Figure 4); 
“[when an amount of the counterpart information is less than the reference value,] determine a characteristic of a user based on the user information and identify a second preferred characteristic corresponding to the characteristic of the user among the preference feature” – in a first solution, a personality of a conversational interface is identified based on measured characteristics of a user’s input (“determine a characteristic of a user”) (¶[0032]); received input and particular information about a user are considered to apply persona-specific modifications to a set of responsive content; a received input can be analyzed to identify a particular input personality type, where the input personality type can be based on a combination of measurements determined from the analyzed input including formality, politeness, regional terms or dialects, a pitch of the voice, a length of the sounds, a loudness of the voice, and a timber of the voice (“based on the user information”); a particular input personality type can then be mapped or connected to a persona response type (“identify a second user preferred characteristics corresponding to the characteristic of the user among the preference feature”) (¶[0035] - ¶[0037]); two different types of personalization are possible; in a first solution, a personality of an input can be assigned one or more scores associated with various measures of the input, and a response content identified can be modified to include or be associated with similar or related characteristics as those of the received input (¶[0041]); Figure 3 is a flow chart associated with a conversational interface to identify a first lexical personality of an input and provide a response to the input by applying a second lexical personality based on the identified first lexical personality (¶[0074]: Figure 3); a personalized response may be modified to match or closely align with the lexical personality score of the conversational input initially received (¶[0082]: Figure 3: Step 335); user profile analysis engine 427 can consider one or more defined or derived preferences 456 of a user profile (¶[0088]: Figure 4);
“generate a persona having the first user preferred characteristic or the second user preferred characteristic” – an output of a conversational interface is dynamically adjusted to match the lexical personality type and/or preferences of the user (¶[0033]); user profile 156 can identify a set of preferences 160 previously defined by the user or determined based on previous interactions and user operations (¶[0053]: Figure 1); lexical personality filter module 128 can include and use a persona module 132 to apply a particular persona to a set of response content; persona module 132 can access a persona library 144 storing one or more persona entities 146 (¶[0056]: Figure 1); a persona response type can be identified where the persona response type can be mapped to one or more persona response types (¶[0098]: Figure 5: Step 515); a particular persona associated with the particular user profile can be identified from a plurality of potential persona (¶[0100]: Figure 5: Step 525);
“a dialogue processor configured to output an utterance based on the persona” – conversational systems are commonly integrated into dialog systems (¶[0003]); a set of response content is then modified using at least a portion of the persona-related content to generate a persona-associated response; a signal is then transmitted via a communications module to a device associated with the particular user profile including the persona-associated response for presentation in response to a received conversational input (¶[0014]); output may be presented to a user in the voice associated with the particular persona (“to output an utterance based on the persona”) (¶[0037]); once a persona-specific response is generated, it can be transmitted back to client device 180 responsive to received input (¶[0042]: Figure 1); here, a conversational interface that provides a conversational dialog is equivalent to “a dialogue processor”;
“wherein the persona generator is configured to generate the persona having the first user preferred characteristic or the second user preferred characteristic matched with the characteristic that is the same as or similar to the determined characteristic of the user [in response to a database use condition being satisfied; and wherein the database use condition is satisfied when an amount of counterpart information for at least one counterpart is less than the reference value]” – once characteristics of the user’s input are inferred from conversational patterns of the user (“the user preferred characteristic”), these characteristics can be used in a natural language generation process to identify and apply a corresponding lexical output personality to be applied to a particular response prior to transmitting the response back to the user (¶[0032]); a personality of an input can be assigned one or more scores associated with various measures of the input, e.g., politeness and formality; based on the determined score, response content identified by system 102 can be modified to include or be associated with similar or related characteristics as those of the received (“matched with the characteristic that is the same as or similar to the determined characteristics of the user”) (¶[0041]: Figure 1); personality deciphering module 114 can perform one or more operations to identify a particular personality of received input; based on a combination of scores, a personality input type can be identified or determined; lexical personality scoring engine 118 can map or identify a particular persona response type to the personal input type, where the persona response types identify a type of persona to be associated with and to be used in modifying a set of response content (¶[0050] - ¶[0051]: Figure 1). 
Concerning independent claims 1, 15, and 25, Tseretopoulos et al. generally discloses two alternative methods for selecting conversational interface personalization to present a persona from one of a plurality of persona.  Firstly, Tseretopoulos et al. discloses that an output persona can be selected based on matching a similar characteristic of a user as described in a flow chart of Figure 3, which is designated as first solution.  (¶[0041] and ¶[0055])  Secondly, Tseretopoulos et al. discloses that an output persona can additionally be selected based on matching social network activity information as described in a flow chart of Figure 5, which is designated as a second solution.  (¶[0042] and ¶[0056])  These first and second solutions correspond to generating a persona having a first user preferred characteristic or a second user preferred characteristic.  That is, a first user preferred characteristic implies that a persona is generated corresponding to user information of a characteristic of a user’s own speech, but a second user preferred characteristic implies that a persona is generated that is based on social network activity information.  The only elements of these independent claims omitted by Tseretopoulos et al. are a determination “when an amount of the counterpart information is greater than a reference value”, then using a second solution, “when the amount of the counterpart information is less than the reference value”, then using a first solution, and “in response to a database use condition being satisfied; and wherein the database use condition is satisfied when an amount of the counterpart information for at least one counterpart is less than a reference value.”  Tseretopoulos et al. discloses first and second methods of determining user preferred characteristics, but does not determine if counterpart information is greater than or less than a threshold to determine these user preferred characteristics, and does not determine if a database use condition is satisfied for an amount of counterpart information being less than a threshold.  Still, it is generally known to use thresholds for various purposes, and this claim language is mainly directed to using a threshold as a basis for selecting a first method of generating a persona or a second method of generating a persona in Tseretopoulos et al.
Concerning independent claims 1, 15, and 25, Hwang et al. teaches event-triggered contact information for a mobile terminal.  (Abstract)  An electronic device is controlled to update a specific screen automatically in accordance with usage frequency.  (¶[0025])  Display unit 400 provides a screen having a counterpart-specific contact object according to a preset configuration.  (¶[0036]: Figure 1)  Control unit 500 can count the use of a counterpart information corresponding to event information of a corresponding event.  When a count value of a specific counterpart information is equal to a threshold value (Th), a contact can be created based on the corresponding counterpart information.  (¶[0081]: Figure 6)  Control unit 500 counts the use of counterpart information corresponding to the event information extracted in association with the event.  The control unit 500 checks the count value of the counterpart information, and determines whether the count value is equal to or greater than a predetermined threshold value (Th).  If the count value is less than the threshold value (Th), the control unit ends the contact object registration procedure.  Otherwise, if the count value is equal to or greater than the threshold value (Th), then control unit 500 determines whether the contact object corresponding to the counterpart information can be registered with the specific screen.  (¶[0092] - ¶[0094]: Figure 7)  Hwang et al., then, teaches an application in analogous art that checks “counterpart information” to determine if “a database use condition” is less than or greater than “a reference value”, i.e., if a count value for a counterpart is less than or equal to a threshold (Th).  If this counterpart information is greater than a threshold, then this corresponds to “when an amount of counterpart information is greater than a reference value” and if this counterpart information is less than a threshold (Th), then this corresponds to “when the amount of counterpart information is less than the reference value”.  Here, Hwang et al. provides two separate operations depending upon an amount of counterpart information corresponding to frequency of usage information for contacts, so that an icon for a contact is displayed if the usage frequency is sufficiently high.  This general idea for determining which of two solutions for conversational personalization from an amount of counterpart information is applicable to Tseretopoulos et al.  If counterpart information has a sufficient quantity as taught by Hwang et al., then a conversational personalization from social networking information is used in Tseretopoulos et al.  However, if a counterpart information is not in a sufficient quantity as taught by Hwang et al., then a conversational personalization from social networking information is not used but instead a conversational personalization to match an input is used in Tseretopoulos et al.  An objective is to improve a user’s convenience for a mobile terminal with new supplementary functions.  (¶[0006] -¶[0007])  It would have been obvious to one having ordinary skill in the art to determine when an amount of counterpart information is greater than or less than a reference value as a database use condition as taught by Hwang et al. to determine first and second solutions for personalization of conversations in Tseretopoulos et al. for a purpose of improving user convenience of a mobile terminal with new supplementary functions.

Concerning independent claim 25, Tseretopoulos et al. discloses additional limitations directed to “wherein the counterpart information comprises at least one of personal information of a counterpart, search and writing history on social media, search history on a search engine, playback history of multimedia contents, e-mail, text message history, call history, dialogue history with the dialogue system or contact information and the user information comprises at least one of personal information of the user, search and writing history on social media, search history on a search engine, playback history of multimedia contents, e-mail, text message history, call history, dialogue history with the dialogue system or context information” – a set of social network activity information identifies at least one social network account followed by, liked or subscribed by a particular user profile, and with which the particular user has previously had a positive interaction (¶[0019] - ¶[0021]); using social network information, a particular user’s likes, interactions, and follows can be used to determine one or more available celebrities or entities with which they previously interacted; based on this information, which can be stored in a user profile associated with the user, a particular persona available within the conversational interface and corresponding persona available within the conversational interface can be identified (¶0037]); that is, social network activity information of previous interactions with celebrities is “search and writing history on social media”;
“wherein the characteristics comprises at least one of personality, voice, gender, tendency, values, likes or dislikes or tone” – an input personality type can be a combination of measurements determined including formality, politeness, regional terms or dialects, and auditory factors including pitch of voice, length of sounds, a loudness of voice, and a timber of voice (“wherein the characteristics comprises at least one of . . . voice, values, . . . or tone”) (¶[0036]); a set of social network activity information associated with a particular user profile can be identified, where the social network activity information includes persons which the particular user profile likes, follows, or has interacted with (“wherein the characteristics comprises at least one of . . . likes and dislikes”) (¶[0042]).   

Concerning claim 3, Tseretopoulos et al. discloses dynamically adjusting the output of a conversational interface to match the lexical personality and/or preferences of the user (¶[0031]); in a first solution, a personality of a conversational interface is identified based on measured characteristics of a user’s input (“the characteristic of a user”) (¶[0032]); received input and particular information about a user are considered to apply persona-specific modifications to a set of responsive content; a received input can be analyzed to identify a particular input personality type, where the input personality type can be based on a combination of measurements determined from the analyzed input including formality, politeness, regional terms or dialects, a pitch of the voice, a length of the sounds, a loudness of the voice, and a timber of the voice; a particular input personality type can then be mapped or connected to a persona response type (¶[0035] - ¶[0037]); profile analysis engine 427 can obtain contextual data 452 associated with the user including a current location or similar information; user profile analysis engine 427 can consider one or more defined or derived preferences 456 of the user profile; user profile analysis engine 427 can identify a financial status 454 associated with the user profile, where the financial status 454 can be used to affect the response to be provided back to the user (¶[0088] - ¶[0089]: Figure 4); here, preferences of a user are “the characteristic of the user” that are matched with a persona response type according to a first solution (“the first user preferred characteristic”). 
Concerning claim 4, Tseretopoulos et al. discloses user profile analysis engine 427 can consider one or more defined or derived preferences 456 of the user profile; user profile analysis engine 427 can identify a financial status 454 associated with the user profile, where the financial status 454 can be used to affect the response to be provided back to the user (¶[0088] - ¶[0089]: Figure 4); a plurality of user profiles are stored in a memory (“wherein the memory is configured to store each of the characteristics of a plurality of the users”) (¶[0014]).
Concerning claim 7, Tseretopoulos et al. discloses that “counterpart information” and “user information” comprise at least “search and writing history on social media”.  A set of social network activity information identifies at least one social network account followed by, liked or subscribed by a particular user profile, and with which the particular user has previously had a positive interaction.  (¶[0019] - ¶[0021])  Using social network information, a particular user’s likes, interactions, and follows can be used to determine one or more available celebrities or entities with which they previously interacted.  Based on this information, which can be stored in a user profile associated with the user, a particular persona available within the conversational interface and corresponding persona available within the conversational interface can be identified.   (¶0037])  That is, social network activity information of previous interactions with celebrities is “search and writing history on social media”.
Concerning claim 8, Tseretopoulos et al. discloses that an input personality type can be a combination of measurements determined including formality, politeness, regional terms or dialects, and auditory factors including pitch of voice, length of sounds, a loudness of voice, and a timber of voice (“wherein the characteristic comprises at least one of . . . voice, values, . . . or tone”).  (¶[0036])  A set of social network activity information associated with a particular user profile can be identified, where the social network activity information includes persons which the particular user profile likes, follows, or has interacted with (“wherein the characteristic comprises at least one of . . . likes and dislikes”).  (¶[0042])  

Claims 9 to 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Hwang et al. (U.S. Patent Publication 2011/0289438) as applied to claims 1 and 15 above, and further in view of Allen et al. (U.S. Patent Publication 2019/0035421).
Tseretopoulos et al. discloses “determining characteristics of each counterpart of the plurality of counterparts based on the counterpart information” and “determine the first user preferred characteristic . . . of the counterpart preferred by the user.”  Here, “counterparts” correspond to persona of celebrities that a user likes, follows, or interacts with on social media, and “counterpart information” is social network information for each of these persona for a user.  An input personality type can then be mapped to a persona response type, e.g., intellectual, philosophical, motherly, strong, etc.  (¶[0037])  A persona matching table 440 can be associated with two or more persona, e.g., ‘Oprah Winfrey’, ‘Julia Roberts’, and ‘Emma Thompson’ are all associated with a motherly persona, and a user profile’s social network data 450 can be used to identify a best match of those personas.  (¶[0091]: Figure 4)  Similarly, Tseretopoulos et al. discloses “wherein the persona generator is configured to determine the characteristic of each counterpart of the plurality of counterparts . . . to which the user responds positively among the counterpart information” because social network information identifies at least one social network account with which the user has had a positive interaction.  (¶[0021])  User profile analysis engine 427 can access social network data 450 about one or more celebrity accounts to derive relatively positive or negative interactions or mentions associated with those accounts.  (¶[0087]: Figure 4)  However, Tseretopoulos et al. omits the limitations directed to determining the user preferred characteristic “by weighting the characteristics . . . preferred by the user” and determining a characteristic “by applying a weight to information”.  
Still, Allen et al. teaches a similar mechanism for performing operations based on an aggregate of personality traits of users.  (Abstract)  Each personality trait can be weighted based on several methods to enable meaningful aggregation of traits from particular users.  (¶[0048])  Personality traits are added to an aggregate audience model which can weight the personality traits according to their representation in the total number of audience members.  Based on the weights of the personal traits of the aggregate audience model, those personality traits meeting a predetermined threshold weight may be used to match to personality traits in the presentation content.  (¶[0072])  Specifically, a user can specify his/her own personality traits in performance registration profile 412, where those designations of personality traits may be simply used instead of having to analyze the remaining portions of the performance registration profile 412.  A user may not have an objective view of their own personality and may be inaccurate in their own assessment of their personality traits.  Through analysis of other indicators in performance registration profile 412, a user’s assessment of their personality traits may be verified and/or augmented.  A weighted evaluation of the user’s specification of personality traits and other indicators of personality traits may be used to generate a final set of personality traits for the user, e.g., with the user’s specification of personality traits potentially being provided greater weight than the personality traits identified through analysis of the indicators.  (¶[0121])  Allen et al., then, teaches determining a user preferred characteristic “by weighting the characteristics . . . preferred by the user” and “determine the characteristic . . . by applying a weight to information”.  An objective is to generate an aggregate representation of attributes of a plurality of users in a set of users.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to determine characteristics of celebrity persona of Tseretopoulos et al. by weighting information of personality traits as taught by Allen et al. for a purpose of aggregating representations of attributes of a plurality of users.   

Claims 11 to 14 and 19 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Hwang et al. (U.S. Patent Publication 2011/0289438) as applied to claims 1 and 15 above, and further in view of Nicholls et al. (U.S. Patent Publication 2019/0103104).
Concerning claims 11 and 19, Tseretopoulos et al. discloses “output the characteristic of a counterpart . . . when the counterpart information is input” when a persona of a celebrity (“a counterpart”) is used to generate a response from social network data (“the counterpart information”) in a user profile.  However, Tseretopoulos et al. does not expressly disclose limitations directed to “a characteristic learner configured to: learn a characteristic of the users” and output the characteristic “according to a result of learning”.  
Concerning claims 11 and 19, Nicholls et al. teaches a similar implementation for tailoring an interactive dialog application that is executed with a persona value.  (Abstract)  Specifically, Nicholls et al. teaches selecting persona values based on one or more output values including selecting a first persona over a second persona based on a first probability for a first persona and a second probability for a second persona, where the first persona is selected over the second persona based on the first probability and the second probability.  (¶[0012])  Specifically, Nicholls et al. teaches that persona values are predicted based on processing using a trained machine learning model to generate one or more output values.  (¶[0008])  Machine learning models can be trained and utilized in selection of persona values based on attributes of a user for which a tailored version to the user is being executed.  The machine learning model can be trained to predict one or more persona values based on attributes of a user for which a tailored version is being executed and based on features of the tailored version.  (¶[0064])  Nicholls et al., then, teaches “learn a characteristic of the users” based on attributes of users.  Given that attributes of a user include social network data that is “counterpart information” in a user profile of Tseretopoulos et al., Nicholls et al. can use machine learning in selection of persona values to “output a characteristic of the counterpart”.  An objective is to execute a tailored version of a dynamic interactive dialog application with persona values that can result in a more understandable and natural user interface outputs to facilitate more effective communication with a user.  (¶[0007])  It would have been obvious to one having ordinary skill in the art to generate a persona of Tseretopoulos et al. based on learning a characteristic of users as taught by Nicholls et al. for a purpose of providing a dynamic interactive dialog application that is tailored to facilitate more effective communication with a user in a more understandable and natural user interface.

Concerning claim 12 and 22, Tseretopoulos et al. discloses “wherein the persona generator is configured to generate the persona based on the output characteristics of the counterpart” where a persona of a celebrity (“the counterpart”) is used to generate a response from social network data in a user profile.  
Concerning claims 13, 20 to 21, and 23, Nicholls et al. teaches “inputting the user information to a characteristic learner configured to learn characteristics of the plurality of users” and “outputting the characteristic of the user according to a result of learning when the user information is input”.  Persona values are predicted based on processing using a trained machine learning model to generate one or more output values.  (¶[0008])  Machine learning models can be trained and utilized in selection of persona values based on attributes of a user for which a tailored version to the user is being executed.  The machine learning model can be trained to predict one or more persona values based on attributes of a user for which a tailored version is being executed and based on features of the tailored version.  (¶[0064])  That is, Nicholls et al. is directed to learning characteristics of the user to generate persona values.   
Concerning claims 14 and 24, Tseretopoulos et al. provides “the memory is configured to store the characteristic of the user matched with the first user preferred characteristic” because a particular persona associated with a particular user profile is identified based on a set of social network activity information (¶[0014]); a set of social network activity information may be stored remotely from a particular user profile, wherein the particular user profile is associated with at least one social network account (¶[0019]); a set of social network activity information associated with a particular user profile can be identified (¶[0042]); user profile 158 can identify a set of preferences 160 previously defined by a user or determined based on previous interactions and user operations; additionally, user profile 158 may store financial data 164 and location information associated with the user (¶[0053]: Figure 1); here, preferences of a user and a user’s social network activity information (“the characteristic of the user”) are used to determine a persona (“the first user preference characteristic”).  

Response to Arguments
Applicants’ arguments filed 04 May 2022 have been fully considered but they are not persuasive.
Applicants provide some amendments to independent claims 1, 15, and 25, but these amendments only appear to be of an editorial nature to address some claim objections.  Mainly, Applicants present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Hwang et al. (U.S. Patent Publication 2011/0289438).  Applicants cite ¶[0025], ¶[0081], and ¶[0094] of Hwang et al.  Then Applicants give a claim chart by which they purport to compare teachings of Hwang et al. with the limitation of “wherein the persona generator is configured to generate the persona having the user preferred characteristic matched with the characteristic that is the same as or similar to the determined characteristic of the user in response to the database use condition being satisfied; and wherein the database use condition is satisfied when an amount of the counterpart information for at least one counterpart is less than a reference value.”  Applicants characterize Hwang et al. as merely stating that if a count value is less than a threshold value (Th), the control unit ends the contact object registration procedure, and if the count value is greater than or equal to the threshold value (Th), then the control unit determines whether a contact object corresponding to the counterpart information can be registered with a specific screen.  These arguments are being carefully considered but are not persuasive.  
The Office Action now includes new grounds of rejection under 35 U.S.C. §112(a).  Applicants have attempted to correct an antecedent basis problem in response to a claim objection to independent claims 1, 15, and 25, but have inadvertently introduced an misdescription of their invention in so doing.  The problem is the amendment to the “wherein” clause now describing the persona being generated “having the first user preferred characteristic or the second user preferred characteristic” that is the same as or similar to the determined characteristic of the user in response to a database use condition being satisfied.  Actually, this limitation should be “having the second user preferred characteristic” because the claim language sets forth that the characteristic is the determined characteristic of the user.  It would not make sense in the context of the invention to generate a persona having “the first user preferred characteristic” that is the determined characteristic of the user when the database condition is satisfied because the first user preferred characteristic is based on counterpart information as set forth by the claim language, and not upon a determined characteristic of the user.  The claim language as currently presented does not place a meaningful limitation on which of the two ways a persona is generated because a persona can still be generated by either one of the first user preferred characteristic or the second user preferred characteristic no matter that the database use condition is satisfied or not satisfied.  
Applicants’ arguments are not persuasive for a variety of reasons, and the rejection of the independent claims as being obvious under 35 U.S.C. §103 over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Hwang et al. (U.S. Patent Publication 2011/0289438) is maintained to be proper.
Firstly, Applicants’ claim chart does not accurately characterize the rejection as set forth in the Office Action.  The rejection does not set forth that the whole limitation is being taught by Hwang et al., only that the portions directed to “in response to the database use condition being satisfied” and “wherein the database use condition is satisfied when an amount of counterpart information for at least one counterpart is less than a reference value” is being relied upon as taught by Hwang et al.  The limitation of “wherein the persona generator is configured to generate the persona having the user preferred characteristic matched with the characteristic that is the same as or similar to the determined characteristic of the user” is maintained to be disclosed by Tseretopoulos et al.  It is noted, too, that this claim chart sets forth the claim limitations prior to the current amendment.
Secondly, it is admittedly true that Hwang et al. is teaching that if a count value is less than a threshold at Step 715, then the process ends, but if the count value is greater than the threshold, then a contact may be registered as detailed in Step 717 and Step 719 of Figure 7.  Still, Hwang et al. can be construed as teaching all of the limitations of the claim language upon which the rejection relies.  Specifically, Hwang et al. teaches that Scenario A happens if a count value is greater than a threshold, and Scenario B happens if a count value is less than a threshold.  Applicants can argue that the process merely ends if a count value is less than a threshold, but a process of ending can still be construed as a Scenario B.  Considering Figure 6 of Hwang et al., if there is a count of counterpart information that is greater than a threshold, then a contact object 610 is created on a screen image 605, but if a count of counterpart information is not greater than the threshold, then a contact object 610 is not created on screen image 605.  The process can be construed as ending if a contact 610 is not created on screen image 605, but not creating a contact on a screen can still be construed as a Scenario B.  That is, Scenario B is a negative of Scenario A, where Scenario A adds a contact on a screen, and Scenario B does not add a contact on a screen.  
Applicants’ own claim language is somewhat counterintuitive in this way, and consequently somewhat confusing, because it reads that a database use condition being met is defined as counterpart information being less than a threshold, but normally one would think that a database use condition being met should be defined as counterpart information being greater than a threshold.  But Applicants are entitled to be their own lexicographer, and this is what the claim language says, so it is then just a matter of keeping the definition straight for purposes of applying the prior art.   
Actually, Hwang et al. provides a process that is somewhat more complicated, because even if it is determined that a contact should be added to a screen according to Scenario A, it still must be determined if a maximum number of contacts are already being displayed so that they fit on the screen, e.g., five contacts, and if a change setting indicates that a displayed contact object should be replaced on the screen according to a relative number of counterpart information with a new contact object if a maximum number of contacts already displayed would exceed five contacts.  But Hwang et al. nevertheless provides a general idea of deciding between a Scenario A and a Scenario B based on counterpart information being greater than or less than a threshold in a database use condition.  It is not material that a process ends if a database use condition is met when the counterpart information is less than a threshold because this still corresponds to a Scenario B.  Broadly, not doing something positive can still be construed as one of two scenarios.
Clearly, Hwang et al. is being relied upon for a general teaching, and not a specific incorporation of that reference which is from a somewhat different field of endeavor.  Hwang et al.’s teaching is of significant relevance to the current invention because it counts the use of counterpart information and compares it to a threshold to determine if something is done or is not done.  Hwang et al., at ¶[0081], states:
[0081] In the state where the screen of part 603 is displayed, the mobile terminal can perform a function according to an external event. For example, the control unit 500 can count the use of the counterpart information corresponding to the event information of the corresponding event. When the count value of specific counterpart information is equal to the threshold value (Th) through the screen of part 601 of FIG. 6, a contact object can be crated [sic] based on the corresponding counterpart information.  (emphasis added)

Similarly, the rejection relies upon ¶[0093] - ¶[0094] of Hwang et al.:
[0093] Next, at (711) the control unit 500 determines whether or not the contact object corresponding to the counterpart information is registered with the specific screen. If the contact object corresponding to the counterpart information is registered with the specific screen at (711), the control unit 500 ends the contact object registration procedure. Otherwise, if the contact object corresponding to the counterpart information is not registered with the specific screen at step 711, then at (713) the control unit 500 checks the count value of the counterpart information and at (715) determines whether the count value is equal to or greater than a predetermined threshold value (Th).
[0094] If at (715) the count value is less than the threshold value (Th), the control unit ends the contact object registration procedure. Otherwise, if at (715) the count vale [sic] is equal to or greater than the threshold value (Th), then at (717) the control unit 500 determines whether the contact object corresponding to the counterpart information can be registered with the specific screen. . . .  (emphasis added)
Thirdly, Applicants’ argument is directed to arguing the specifics of Hwang et al., but does not fairly consider what the prior art as a whole teaches given what is disclosed by Tseretopoulos et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Tseretopoulos et al. is setting up a general procedure for persona generation that includes a Scenario A and a Scenario B.  Here, Scenario A corresponds to generating a persona based only a characteristic of a user.  That is, Scenario A generates a persona that talks the way the user talks.  Then, Scenario B corresponds to generating a persona based on counterpart information.  This counterpart information represents social media preferences of the user, e.g., what celebrities a user likes.  Scenario B generates a persona that talks the way a celebrity talks that a user happens to like on social media.  Tseretopoulos et al., however, does not give any specific criteria for when to generate a persona according to Scenario A and when to generate a persona according to Scenario B.  Tseretopoulos et al. just presents Scenario A and Scenario B as alternatives.  Nevertheless, Hwang et al. teaches a procedure to choose when to select Scenario A and when to select Scenario B.  Admittedly, Hwang et al. is from a different field of endeavor, and uses a count of counterpart information to determine to display or not to display a contact on a contact screen, and not to determine to use social media information or not to use social media information to generate a persona.  Still, the same basic principle applies even if the two references are from different fields of endeavor.  One skilled in the art looking at the prior art as a whole could use a procedure of Hwang et al. that considers an amount of counterpart information as a database use condition being less than a threshold to decide to select Scenario A or Scenario B of Tseretopoulos et al.  Intuitively, this makes sense because if there is more social networking information indicating that a user likes a celebrity, then it should be more likely to generate a persona with Scenario B, even if the prior art teaching is from a different field of endeavor.  Alternatively, if an amount of social networking information that a user likes a celebrity is insufficient, i.e., less than some threshold, then it should be more likely to generate a persona with a user’s own voice characteristics by Scenario A.  
Applicants’ arguments are not persuasive.  It is maintained that the rejection of independent claims 1, 15, and 25 as being obvious under 35 U.S.C. §103 over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Hwang et al. (U.S. Patent Publication 2011/0289438), in combination, is proper.  New grounds of rejection are set forth under 35 U.S.C. §112(a).  These new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657        
May 10, 2022